Citation Nr: 1423467	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to the non-service-connected congenital shortness of the left lower extremity.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.

In March 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for the Veteran to be scheduled for a Board hearing.  In October 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.

In April 2012, the Board reopened the previously denied claim of entitlement to service connection for a low back disorder.  The Board then remanded the service connection issue to the RO via the AMC in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current low back disorder is not shown to be causally or etiologically related to his active military service, to include his non-service-connected congenital shortness of the left lower extremity.


CONCLUSION OF LAW

Service connection for a low back disorder, to include as secondary to the non-service-connected congenital shortness of the left lower extremity, is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in August 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in January 2014, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in October 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue, correct at the time of the hearing, as "whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability secondary to congenital shortness of the left lower extremity."  See Board Hearing Transcript, page 2.  The Veteran was assisted at the hearing by a private attorney.  Id.  The representative noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., new and material evidence regarding a nexus between the Veteran's current lumbar spine disorder and his active military service, to include his shortness of the leg).  Id. at 2-3.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the representative and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its March 2011 and April 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands directed the AMC to schedule the Veteran for a Board hearing, which he had in October 2011.  The remands also included sending the Veteran a letter asking for any additional private treatment records.  The Veteran was sent this letter in June 2012, and responded by submitting additional private treatment records.  The remands also included obtaining the Veteran's recent VA and private treatment records, which were obtained and associated with the claims file.  The remands further directed the AMC to schedule the Veteran for a VA examination and medical opinion, which were provided in January 2014.  Finally, the remands included readjudicating the claim, which was accomplished in the February 2014 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a low back disorder, to include as secondary to the non-service-connected congenital shortness of the left lower extremity.

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in January 2014, the Veteran was diagnosed with degenerative arthritis of the lumbar spine, L4-L5 herniated nucleus pulposus (HNP), and lumbar degenerative joint disease.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran alleges, in essence, that his congenital leg length discrepancy led to the development of a low back disorder in service.  He alleges that he was accepted into service, and that his leg length discrepancy was not noted until later in service.  He noted that he was unable to keep step with marching and other duties.  During his Board hearing, the Veteran also discussed two incidents that led to the development of back pain in service.  He indicated that he fell down a set of stairs and was involved in a car accident while stationed at Ladd Air Force Base.  He reported that he was placed on a permanent profile and was subsequently discharged.  The Veteran reported that he has experienced chronic low back pain since service. 

The STRs do not reflect complaints, treatment, or diagnosis of a low back disorder.  However, a June 1959 report shows shortening of the left leg and pain on prolonged standing.  A September 1959 examination documents a one inch shortening of the left lower extremity.  It was noted that the Veteran was placed on permanent profile and recommended for administrative discharge.  The Veteran's active military service ended in October 1959.

Following service, a February 1972 VA examination notes shortening of the left leg.  The examiner observed that the Veteran walked with a slight limp.  Diagnoses of congenital shortening of the left leg and lumbosacral strain were assigned.  Again, the Veteran's active duty ended in 1959, and this is the first documentation of a lumbar spine disorder following his military discharge.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

The Board notes that the record also reflects that the Veteran suffered injuries to his back due to incidents following service.  For example, a private medical report from January 1972 notes that the Veteran was seen following an automobile accident in December 1971.  The Veteran reported back pain since this accident.  The muscles of the neck and shoulders part way down the back were sore on palpation, and there was limitation of motion.  A subsequent May 1986 X-ray of the lumbar spine was normal.  A June 1998 private medical report documents the onset of low back pain following a jump from a train.  On VA examination in September 2001, a diagnosis of lumbosacral strain with radiculopathy, secondary to congenital shortness of the left lower leg, was assessed.  An X-ray of the lumbar spine revealed degenerative disc disease.  

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, a November 2011 statement from the Veteran's private physician, Dr. D., documents that the Veteran was seen for back pain due to his congenital shortness of the left lower extremity.  Dr. D. noted that the Veteran was inducted into service in 1955, and it was not until 1959 that an examining physician noticed that he had a leg length inequality.  Therefore, he found that the assertion that the Veteran's low back pain is service-connected is well-founded on the fact that he had a short leg and that there was a presumption of fitness at the time of military induction.  Dr. D. did not review the Veteran's claims file in forming his medical opinion.

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in January 2014.  Following a physical examination of the Veteran, consideration of the Veteran's statements, and a review of the Veteran's claims file, the VA examiner determined that the Veteran's current lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service illness.  The examiner reasoned that no documents could be found in the STRs to support the assertion that a chronic low back disorder commenced during the Veteran's active military service with continuation to the present state.  There is no documentation in the STRs of frequent and/or recurrent evaluations or medical treatment for the low back.  The examiner found that there is also no documentation of any increased severity/aggravation during active military service of the unclaimed congenital left lower extremity shortening.  The examiner also pointed to a May 1986 X-ray, which showed the Veteran's lumbar spine as normal.  The examiner stated that this X-ray was completed 27 years after the Veteran's military discharge.  The examiner indicated that subsequently, in June 1998, the Veteran presented to his private physician with a one-month history of back and left leg pain subsequent to a work-related injury in which he "jumped off a train and as a result has had some increased back and left leg pain."  The examiner noted that this incident occurred when the Veteran was 60 years old and 39 years post-service.  The examiner indicated that the June 1998 private magnetic resonance imaging (MRI) documented L4-L5 herniation and a September 2001 VA X-ray showed degenerative disease.  The examiner stated that both of these disorders are contributors to the Veteran's current low back pain.  Thus, in summary, the examiner provided a negative nexus opinion.
The Board finds the negative evidence outweighs the positive evidence on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiner provided a detailed explanation as to why the Veteran's lumbar spine disorder is not consistent with his non-service-connected congenital shortness of the left lower extremity and/or his active military service, the Board finds the probative value of the VA examination report is greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, and particularly, there is no discussion of the intervening post-service back injuries that the Veteran sustained or their relevance to the current lumbar spine disorder.  This lack of discussion of the post-service injuries is noteworthy as it shows that the Veteran either failed to report the incidents or that the doctor failed to consider significant intervening traumas in his assessment of the cause of the Veteran's pain.  While the Veteran may be competent to report his history of symptoms, it appears that in this medical opinion, his history was not accurately reflected.  As such, the Board finds the private physician's medical opinion to be of low probative value.

In contrast, the VA examiner, who conducted the January 2014 VA examination and authored the accompanying report, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's lumbar spine.  The examiner considered the Veteran's medical history, to include his age and post-service injuries, and his lay statements in forming the medical opinion.  The examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the VA examination report is incomplete or insufficient in any way.

The Board notes that the Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1972, almost fifteen years after the Veteran's military separation in 1959.  Furthermore, the record contains two post-service back injuries in 1971 and 1998.  These post-service injuries demonstrate that the Veteran has not had continuous low back pain since his active military service; instead, there are superseding causes.  Further, the STRs do not show that the Veteran developed a chronic lumbar spine disorder during his active military service.  The STRs do not document any complaints of or treatment for the lumbar spine during the Veteran's active military service or at his military separation examination.  Additionally, when the Veteran was first treated post-service in 1972, he reported experiencing low back pain only since his accident a few months prior.  He did not indicate that his low back pain had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the lumbar spine.  As stated above, the earliest post-service medical treatment records are dated from 1972, and the Veteran was separated from the active duty in 1959.  No diagnosis of arthritis of the lumbar spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran and his siblings in support of the claim.  The Board acknowledges that the Veteran and his siblings are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms observed and/or an injury experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, the Veteran is competent to report that he injured his lumbar spine during his active military service and that his left leg is shorter than his right leg.  The Veteran's siblings are competent to describe the shortness of the Veteran's left leg and the back pain that they have observed the Veteran experiencing.  However, the Board must still weigh these lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's current lumbar spine disorder to be credible, since his STRs make no reference to a back injury, or any complaints of or treatment for low back pain.  Additionally, the Veteran first complained of back pain in 1972, following an automobile accident in 1971, which is almost fifteen years after his active military service.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a lumbar spine disorder during the Veteran's active military service, which fails to show a lumbar spine disorder until over a decade after his separation from the active duty in 1959, and which contains two post-service back injuries.

For the reasons set forth above, the Board finds that the lay statements arguing that the Veteran's low back symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for a lumbar spine disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a low back disorder, to include as secondary to the non-service-connected congenital shortness of the left lower extremity, is not warranted.


ORDER

Entitlement to service connection for a low back disorder, to include as secondary to the non-service-connected congenital shortness of the left lower extremity, is denied.


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


